 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDachieved by Local 4692 or by United Construction Workers.3As a.result, the Board is presented with a situation in which- the Employerseeks an election to resolve a question of representation where neitherthe incumbent union nor the rival which challenges the incumbent.union's representative status is in compliance.To pursue this inves-tigation would obviously contravene the amended Act which provides,in essence, that a noncomplying union shall not be the beneficiaryof any Board investigation.'We must therefore&dismiss the petition aOrder.Upon the basis of the entire record in this case, it is hereby orderedthat the petition filed in the instant matter be, and it hereby is, dis-missed.2It would appear from the position taken by Local 469 in this proceeding that it has nopresent Intention of achieving compliance with the Act's filing requirements.8 Because of its.noncompliance status,United Construction Workers was denied Inter-vention at the hearing.AHerman Lowenstein,Inc., 75NLRB 377;Staten Island Cleaners,Inc.,93 NLRB 396.8We accordingly find it unnecessary to pass upon any of the issues raised in thisproceeding.AMERICAN COAT, APRON &LAUNDRY CO., INC.andLAUNDRYWORKERSINTERNATIONAL UNION #88,AFL,PETITIONER.Case No. 3-RC-i428.July 17,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Oscar Geltman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record" in this case, the Board finds :1.The Employer,3 a New York corporation, is engaged in the laun-dry and linen supply business. It maintains its office, plant, andfacilities in Schenectady, with a collection depot in South Glens Fallsand a store in Albany, New York.During the year 1951, the Em-ployer purchased cotton goods, soaps, machinery, and equipment^ Thebearing officerreferred to the Board the Employer's motion todismiss the petitionon jurisdictional grounds.For the reasons stated in paragraph numbered1, infra,thismotion Is denied.7 After the close of the hearing, the Petitioner,by letter of May 14, 1952, requestedthat the hearing be reopened to permit it to submit additional evidence.As the evidencesought to be adduced would not alter our determination herein,the request is denied.8The name of the Employer appears in the caption as amendedat thebearing.100 NLRB No. 44. AMERICAN COAT, APRON & LAUNDRY CO., INC.259valued at approximately $183,368, of which approximately 10 percentrepresented shipments to it from outside the State of New York.Salesin the amount of $460,000 were local.Of these sales, approxi-mately $9,400 represented services to concerns engaged in interstatecommerce.The Employer is entirely owned by the four daughters of its presi-dent, Sam Spatt. Its officers are Spatt and his threesons-in-law, andthe directors are Spatt's wife and four daughters. Individuals ofthis family group are also the sole officers, directors, stockholders, or.partners of a group of six other companies engaged in, or closely con-nected with, the laundry and linen business, some of which operate inStates other than New York .5Each company operates separately under a local manager, main-tains individual offices and plants, and in general services an area sur-rounding only its facilities, which area is not contiguous to that ofother companies of the groupsHowever, one company, U. S. Coat& Apron Corp., is engaged only in the manufacture of cotton coatsand aprons and, except for an insubstantial portion of its business,sells all its products to the other six companies.7All the companiesuse the services of the same methods analyst and efficiency engineerwho is separately paid by each company. Labor relations for eachcompany are handled separately by the same individual, ManfredMeltzer, who is treasurer of each corporationsWhile each managerdoes his own buying, he confers with Spatt, the president of each cor-poration, before purchasing any large equipment, and all the com-paniesjointly contribute to and utilize the services of Spatt Textile &Trading Co., Jersey City, New Jersey, a partnership composed of fourmembers of the Spatt family, which conducts research work and makesavailable to local managers information as to where the best valuesin supplies can be obtained.Although the Employer is a separate corporate entity, we believethat, in view of the foregoing facts, it operates as part of a multi-state enterprise.We find, contrary to the contention of the Employerand the Intervenor (Amalgamated Clothing Workers of America,CIO), that the Employer is engaged in commerce within the mean-*These concerns Include the General Electric Company and General Ice Cream Company.g The companies Include the CentralCoat,Apron & Linen Service,Inc.,New York,New York;Central Coat, Apron &Linen Service Inc., Providence,Rhode Island ; CentralLaundries Co. (a partnership),Jersey City, NewJersey; S. &M. Laundry Co., Inc., Pater.son, New Jersey;Noxall & U.S.Coat, Apron & LinenService Inc, Paterson,New Jersey ;and U. S. Coat & Apron Corp, New York, New York.All are separately located except S.&M. Laundry Co., Inc., and Noxall&U. S. Coat,Apron &Linen ServiceInc., whichare situated on the sameproperty.The S. &M. LaundryCo., Inc., does all the laundry work forthe lattercompany, its only customer.7 The othercompanies also occasionallybuy from otherconcerns,ifbetter values areavailable.D However,different unions represent employees of the various concerns and the resultingcontracts have beendissimilar.227260-53-vol. 100-18 260DECISIONS OF NATIONAL LABOR RELATIONS' BOARDing of they Act and that it will effectuate the policies of the Act toassert jurisdiction in this case.92.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit confined generally to all drivers atthe Employer's Schenectady plant and South Glens Falls depot. TheEmployer and the Intervenor contend that only a unit of inside em-ployees and drivers, upon which basis bargaining has been conductedsince at least 1943, is appropriate.There is also a question as to theunit placement of driver's helpers and housemen, discussed below.The Employer employs 22 drivers.Of these, 5, classified as linensupply drivers, are assigned to the South Glens Falls depot and 16, con-sisting of 12 linen supply drivers, 1 household laundry driver, and3 domestic laundry drivers, work out of the main plant in Schenec-tady.The remaining driver operates a trailer truck between Sche-nectady and South Glens Falls and a regular truck between Schenec-tady and Albany.l°The linen supply drivers deliver coats, aprons, towels, and linen tobusiness places; the household driver delivers packaged flatwork toprivate homes; the domestic laundry drivers pick up soiled familylaundry and return it after laundering; and the trailer truck driver-delivers clean linen to the Employer's depot in South Glens Falls, fordistribution to its drivers operating from that depot, and deliverslinen directly to the Hotel Ten Eyck in Albany. The drivers operatethe Employer's vehicles over assigned routes covering specific geo-graphical areas.Each day the drivers leave the plant or depot withclean linen and after completing their routes, they return, unload thesoiled work, turn in their collections, and load the truck in readinessfor departure the next morning. In addition to servicing customers,they are required to solicit new business.During busy seasons, driv-ers also perform some work in the plant and some drivers wash truckson Saturdays.However such work is not part of their primary func-tion, but is performed after concluding their regular duties and con-stitutes overtime for which they receive additional pay.All employees receive the same holidays, sick leave, vacations, andinsurance.However, unlike the inside employees, the drivers gen-erally do not punch time clocks, work a 48-hour week," serve under9Belk's Department Store of Savannah,Ga, Inc.,93 NLRB 729. Cf.Gifford-Hill & Com-pany, Inc., at at,90NLRB 428.10There are no drivers assigned to the Employer's store inAlbany.11While thebasic workweek of the drivers is 48 hours, theyactually work only thosehours neededto completetheir routesThey do nothave a settime to report to workor to return to theplant or depot after completing their routes. AMERICAN COAT, APRON&LAUNDRY CO.,INC.261the separate immediate supervisionof thesales manager, and spendmost of theirtime awayfrom the plant or depot.While the insideemployees are hourly paid, almostall the drivers receive a weeklywage, plus commission at least on new business .112There is no inter-change of drivers and inside employees,and permanent transfersare infrequent 13We are of the opinion that the drivers are clearly identifiable andseverablefrom the inside employees and may constitutea separateunit, notwithstanding the past history of bargaining on a more com-prehensivebasis.14However, they may also remain part of the ex-isting unit of drivers and inside employees.Accordingly, we shallnot make any final unit determination until we have first ascertainedthe desires of the employees in the voting group described below.Thereremainsfor disposition the placement of helpers and house-men in the voting group.Helpers:There are two helpers involved.One, whom the Peti-tioner would include,spends all his time assistinga driver in loadingand unloading his truck and accompanying the driver on his route.The other helper, whom the Petitioner would exclude,15 aids thetrailer truck driver, in loading and unloading his truck and, althoughthe helper does not accompany the driver on trips to the South GlensFalls depot, he accompanies the driver on the daily trips to the HotelTen Eyck in Albany.Approximately one-third of the latterhelper'stime is spent in the plant and the remainder is devoted to assisting thetrailer truck driver as described above.We find that the interests ofthe helpers are closely related to those of the drivers and we shalltherefore include them in the voting group 16Housemen:There are four individuals classifiedas housemen, oneattached to the South Glens Falls depot and the others attached to theSchenectady plant, whom the Employer and Intervenor would includein the voting group and the Petitioner would exclude as supervisors.The housemen spend from 10 to 50 percent of their time inside theplant or depot assisting the inside workers in setting up routes andchecking merchandise taken out and returned by the drivers.Theyare on hand each morning to see that all drivers report for work andthey check in the drivers each afternoon.The balance of their time isspent on the road. In this connection, they substitute for drivers in>zThe trailer truck driver is the only driver required to punch a time clock and is hourlypaid.1'The last such transfer occurred in 1950.14Caskey Bakery Company,80 NLRB 374. Cf.Memphis Steam Laundry-Cleaner, Inc .86 NLRB 1094. Neither the drivers' occasional performing of inside work nor the Peti-tioner's organizational activities in other plants on a more comprehensive basis, rendersinappropriate the requested unit of drivers in this case.SeeGeneral Box Company,93NLRB 789;The Schaible Company,88 NLRB 733.1aThe Employer and the Intervenor take no position as to the placement of theseemployees.11Foremost Dairies, Inc.,80 NLRB 764. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDthe latter's absence because of illness or vacation.They frequentlyaccompany drivers on their routes to take inventory of the Employer'slinen on each customer's premises, check complaints of customers, andmake necessary adjustments.While accompanying the drivers they,like the drivers, are under the supervision of the sales manager.Also,like the drivers, they are paid on a salary basis, do not punch timeclocks, and work a 48-hour week 17Although they may recommendchanges in routes when such routes have become larger than average,the housemen do not have the authority to effect such changesor effec-tively to recommend the hire or discharge of drivers.Housemen ap-parently have been excluded from the bargaining unit in the past.However, we are of the opinion that they are not supervisors as definedin the Act and, in view of the substantial portion of their time regu-larly devoted to duties analogous to those of the drivers, we shallinclude them in the voting group.Accordingly, we shall direct an election in the following votinggroup : All drivers of the Employer at its plant in Schenectady anddepot in South Glens Falls, New York, including drivers' helpers andhousemen, but excluding office and clerical employees, guards, andsupervisors as defined in the Act.If a majority vote for the Petitioner, they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for the unitas described above, which the Board, under such circumstances, findsto be appropriate for the purposes of collective bargaining. In theevent a majority vote for the Intervenor, the Board finds the existingunit to be appropriate and the Regional Director will issue a certificateof results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]17However,housemen frequently work more than 48 hours a week and receive noovertime pay.OAKLAND SCAVENGER COMPANYandSCRAP IRON AND METAL SALVAGEAND WASTE MATERIAL WORKERS' LOCAL No. 1088, AFL, PETITIONER.Case No. f0-RC-16,4V.July 18,1952Supplemental Decision and OrderOn May 16, 1952, pursuant to the Board's Decision and Directionof Election herein, dated April 29, 1952,1 an election by secret ballot1 98 NLRB 1318.100 NLRB No. 49.